Exhibit 10.1

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of May 29, 2020 by and between Foley Trasimene Acquisition Corp. (the
“Company”) and Continental Stock Transfer & Trust Company, a New York
corporation (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, Nos. 333-238135 and
333-238703 (the “Registration Statement”) and prospectus (the “Prospectus”), for
its initial public offering of the Company’s units (the “Units”), each of which
consists of one share of the Company’s Class A common stock, par value $0.0001
per share (the “Common Stock”), and one-third of one redeemable warrant, each
whole warrant entitling the holder thereof to purchase one share of Common Stock
(such initial public offering hereinafter referred to as the “Offering”), has
been declared effective as of the date hereof (the “Effective Date”) by the U.S.
Securities and Exchange Commission (capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Registration
Statement);

 

WHEREAS, Credit Suisse Securities (USA) LLC and BofA Securities, Inc. are acting
as the representatives of the underwriters (the “Representatives”) in the
Offering pursuant to an underwriting agreement between the Company and the
underwriters (“Underwriting Agreement”);

 

WHEREAS, simultaneously with the Offering, the Company’s sponsors will be
purchasing 13,333,333 warrants (“Private Placement Warrants”) from the Company
for an aggregate purchase price of $19,999,999.50 (and additional amounts of
Private Placement Warrants from the Company if the underwriters exercise their
over-allotment option, up to 15,133,333 Private Placement Warrants for an
aggregate purchase price of $22,699,999.50 if the underwriters’ over-allotment
option is exercised in full);

 

WHEREAS, as described in the Prospectus, and in accordance with the Company’s
Second Amended and Restated Certificate of Incorporation, as the same may be
amended from time to time (the “Charter”), $767,000,001 of the gross proceeds of
the Offering and sale of the Private Placement Warrants ($881,750,001 if the
underwriters’ over-allotment option is exercised in full) will be delivered to
the Trustee to be deposited and held in a segregated trust account located at
all times in the United States (the “Trust Account”) for the benefit of the
Company and the holders of shares of the Common Stock included in the Units
issued in the Offering as hereinafter provided (the amount to be delivered to
the Trustee will be referred to herein as the “Property”; the stockholders for
whose benefit the Trustee shall hold the Property will be referred to as the
“Public Stockholders,” and the Public Stockholders and the Company will be
referred to together as the “Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $26,250,000, or $30,187,500 if the underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that may become payable by the Company to the underwriters upon the
completion of an initial business combination (as described in the Prospectus, a
“Business Combination”) (the “Deferred Discount”); and

 



 

 

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW THEREFORE, IT IS AGREED:

 

1.            Agreements and Covenants of Trustee. The Trustee hereby agrees and
covenants to:

 

(a)                Hold the Property in trust for the Beneficiaries in
accordance with the terms of this Agreement in the Trust Account established by
the Trustee in the United States at J.P. Morgan Chase Bank, N.A. (or at another
U.S. chartered commercial bank with consolidated assets of $100 billion or more)
in the United States, maintained by the Trustee and at a brokerage institution
selected by the Trustee that is reasonably satisfactory to the Company;

 

(b)                Manage, supervise and administer the Trust Account subject to
the terms and conditions set forth herein;

 

(c)                In a timely manner, upon the written instruction of the
Company, invest and reinvest the Property in United States government securities
within the meaning of Section 2(a)(16) of the Investment Company Act of 1940, as
amended, having a maturity of 185 days or less, or in money market funds meeting
the conditions of paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7
promulgated under the Investment Company Act of 1940, as amended, which invest
only in direct U.S. government treasury obligations, as determined by the
Company; the trustee may not invest in any other securities or assets, it being
understood that the Trust Account will earn no interest while account funds are
uninvested awaiting the Company’s instructions hereunder and the Trustee may
earn bank credits or other consideration during such periods;

 

(d)                Collect and receive, when due, all principal, interest or
other income arising from the Property, which shall become part of the
“Property,” as such term is used herein;

 

(e)                Promptly notify the Company and the Representatives of all
communications received by the Trustee with respect to any Property requiring
action by the Company;

 

(f)                Supply any necessary information or documents as may be
requested by the Company (or its authorized agents) in connection with the
Company’s preparation of the tax returns relating to assets held in the Trust
Account;

 

(g)               Participate in any plan or proceeding for protecting or
enforcing any right or interest arising from the Property if, as and when
instructed by the Company to do so;

 

(h)               Render to the Company monthly written statements of the
activities of, and amounts in, the Trust Account reflecting all receipts and
disbursements of the Trust Account;

 



2 

 

 

(i)               Commence liquidation of the Trust Account only after and
promptly after (x) receipt of, and only in accordance with, the terms of a
letter from the Company (“Termination Letter”) in a form substantially similar
to that attached hereto as either Exhibit A or Exhibit B, as applicable, signed
on behalf of the Company by its Chief Executive Officer, Chief Financial
Officer, Secretary or other authorized officer of the Company, and complete the
liquidation of the Trust Account and distribute the Property in the Trust
Account, including interest not previously released to the Company to pay its
tax obligations (and less up to $100,000 of interest that may be released to the
Company to pay dissolution expenses, if applicable), only as directed in the
Termination Letter and the other documents referred to therein; or (y) the later
of (1) 24 months after the closing of the Offering and (2) such later date as
may be approved by the Company’s stockholders in accordance with the Company’s
Charter, if a Termination Letter has not been received by the Trustee prior to
such date, in which case the Trust Account shall be liquidated in accordance
with the procedures set forth in the Termination Letter attached as Exhibit B
and the Property in the Trust Account, including interest not previously
released to the Company pursuant to pay its taxes (less up to $100,000 of
interest that may be released to the Company to pay dissolution expenses, if
applicable), shall be distributed to the Public Stockholders of record as of
such date; provided further, that the Trustee has no obligation to monitor or
question the Company’s position that an allocation has been made for taxes
payable;

 

(j)               Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as Exhibit
C, withdraw from the Trust Account and distribute to the Company the amount of
interest earned on the Property requested by the Company to cover any tax
obligation owed by the Company, which amount shall be delivered directly to the
Company by electronic funds transfer or other method of prompt payment, and the
Company shall forward such payment to the relevant taxing authority; provided,
however, that to the extent there is not sufficient cash in the Trust Account to
pay such tax obligation, the Trustee shall liquidate such assets held in the
Trust Account as shall be designated by the Company in writing to make such
distribution, so long as there is no reduction in the principal amount initially
deposited in the Trust Account; provided, further, that if the tax to be paid is
a franchise tax, the written request by the Company to make such distribution
shall be accompanied by a copy of the franchise tax bill from the State of
Delaware for the Company and a written statement from the principal financial
officer of the Company setting forth the actual amount payable (it being
acknowledged and agreed that any such amount in excess of interest income earned
on the Property shall not be payable from the Trust Account). The written
request of the Company referenced above shall constitute presumptive evidence
that the Company is entitled to said funds, and the Trustee shall have no
responsibility to look beyond said request;

 

(k)              Upon written request from the Company, which may be given from
time to time in a form substantially similar to that attached hereto as Exhibit
D, the Trustee shall distribute to the remitting brokers on behalf of Public
Stockholders redeeming shares of the Common Stock the amount required to pay
redeemed shares of Common Stock from Public Stockholders; and

 

(l)               Not make any withdrawals or distributions from the Trust
Account other than pursuant to Sections 1(i), (j), or (k) above.

 



3 

 

 

2.            Agreements and Covenants of the Company. The Company hereby agrees
and covenants to:

 

(a)              Give all instructions to the Trustee hereunder in writing,
signed by the Company’s Chief Executive Officer, Chief Financial Officer,
Corporate Secretary or other authorized officer of the Company. In addition,
except with respect to its duties under Sections 1(i), (j), and (k) hereof, the
Trustee shall be entitled to rely on, and shall be protected in relying on, any
verbal or telephonic advice or instruction which it in good faith and with
reasonable care believes to be given by any one of the persons authorized above
to give written instructions, provided that the Company shall promptly confirm
such instructions in writing;

 

(b)              Subject to the provisions of Section 4 of this Agreement, hold
the Trustee harmless and indemnify the Trustee from and against, any and all
expenses, including reasonable counsel fees and disbursements, or losses
suffered by the Trustee in connection with any claim, potential claim, action,
suit or other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand, which in any way arises out of or relates
to this Agreement, the services of the Trustee hereunder, or the Property or any
interest earned on the Property, except for expenses and losses resulting from
the Trustee’s gross negligence, fraud or willful misconduct. Promptly after the
receipt by the Trustee of notice of demand or claim or the commencement of any
action, suit or proceeding, pursuant to which the Trustee intends to seek
indemnification under this Section 2(b), it shall notify the Company in writing
of such claim (hereinafter referred to as the “Indemnified Claim”). The Trustee
shall have the right to conduct and manage the defense against such Indemnified
Claim; provided, that the Trustee shall obtain the consent of the Company with
respect to the selection of counsel, which consent shall not be unreasonably
withheld. The Trustee may not agree to settle any Indemnified Claim without the
prior written consent of the Company, which consent shall not be unreasonably
withheld. The Company may participate in such action with its own counsel;

 

(c)              Pay the Trustee an initial acceptance fee, an annual fee and a
transaction processing fee for each disbursement made as set forth on Schedule A
hereto, which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless the disbursements are made to the Company pursuant to Section 1(i)
solely in connection with the completion of a Business Combination. The Company
shall pay the Trustee the initial acceptance fee and first year’s fee at the
consummation of the Offering and thereafter on the anniversary of the Effective
Date. The Company shall not be responsible for any other fees or charges of the
Trustee except as set forth in this Section 2(c), Schedule A and as may be
provided in Section 2(b) hereof;

 

(d)              In connection with any vote of the Company’s stockholders
regarding a Business Combination, provide to the Trustee an affidavit or
certificate of a firm regularly engaged in the business of soliciting proxies
and/or tabulating stockholder votes (which firm may be the Trustee) verifying
the vote of the Company’s stockholders regarding such Business Combination;

 



4 

 

 

(e)              In connection with the Trustee acting as Paying/Disbursing
Agent pursuant to Exhibit B, the Company will not give the Trustee disbursement
instructions which would be prohibited under this Agreement;

 

(f)              Within five business days after the Representatives, on behalf
of the underwriters in the Offering, exercises the over-allotment option (or any
unexercised portion thereof) or such over-allotment option expires, provide the
Trustee with a notice in writing (with a copy to the Representatives) of the
total amount of the Deferred Discount;

 

(g)              In the event the Company is entitled to receive a tax refund on
its tax obligation, and promptly after the amount of such refund is determined
on a final basis, provide the Trustee with notice in writing (with a copy to the
Representatives) of the amount of such tax refund; and

 

(h)              If the Company seeks to amend any provisions of its Charter
that would affect the substance or timing of the Company’s Public Stockholders’
ability to convert or sell their shares to the Company in connection with a
Business Combination or with respect to any other provisions relating to the
rights of holders of the Common Stock, (in each case, an “Amendment”), the
Company will provide the Trustee with a letter (an “Amendment Notification
Letter”) in the form of Exhibit D providing instructions for the distribution of
funds to Public Stockholders who exercise their conversion option in connection
with such Amendment.

 

3.            Limitations of Liability. The Trustee shall have no responsibility
or liability to:

 

(a)              Take any action with respect to the Property, other than as
directed in Section 1 hereof, and the Trustee shall have no liability to any
party except for liability arising out of the Trustee’s gross negligence, fraud
or willful misconduct;

 

(b)              Institute any proceeding for the collection of any principal
and income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received written instructions from the Company given as provided herein to do so
and the Company shall have advanced or guaranteed to it funds sufficient to pay
any expenses incident thereto;

 

(c)              Change the investment of any Property, other than in compliance
with Section 1 hereof;

 

(d)              Refund any depreciation in principal of any Property;

 

(e)              Assume that the authority of any person designated by the
Company to give instructions hereunder shall not be continuing unless provided
otherwise in such designation, or unless the Company shall have delivered a
written revocation of such authority to the Trustee;

 

(f)               To anyone else for any action taken or omitted by it, or any
action suffered by it to be taken or omitted, in good faith and in the Trustee’s
best judgment, except for the Trustee’s gross negligence, fraud or willful
misconduct. The Trustee may rely conclusively and shall be protected in acting
upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which the Trustee believes, in good faith and
with reasonable care, to be genuine and to be signed or presented by the proper
person or persons. The Trustee shall not be bound by any notice or demand, or
any waiver, modification, termination or rescission of this Agreement or any of
the terms hereof, unless evidenced by a written instrument delivered to the
Trustee signed by the proper party or parties and, if the duties or rights of
the Trustee are affected, unless it shall give its prior written consent
thereto;

 



5 

 

 

(g)              Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement;

 

(h)              File local, state and/or federal tax returns or information
returns with any taxing authority on behalf of the Trust Account and payee
statements with the Company documenting the taxes, if any, payable by the
Company or the Trust Account, relating to the income earned on the Property;

 

(i)               Pay any taxes on behalf of the Trust Account (it being
expressly understood that the Property shall not be used to pay any such taxes
and that such taxes, if any, shall be paid by the Company from funds not held in
the Trust Account, except in accordance with Section 1(j));

 

(j)               Imply obligations, perform duties, inquire or otherwise be
subject to the provisions of any agreement or document other than this agreement
and that which is expressly set forth herein; and

 

(k)              Verify calculations, qualify or otherwise approve Company’s
written requests for distributions pursuant to Sections 1(i), (j), or (k)
hereof.

 

4.            Trust Account Waiver. The Trustee has no right of set off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Sections 2(b) or (c) hereof, the Trustee shall pursue
such Claim solely against the Company and its assets outside the Trust Account
and not against the Property or any monies in the Trust Account.

 

5.            Termination. This Agreement shall terminate as follows:

 

(a)              If the Trustee gives written notice to the Company that it
desires to resign under this Agreement, the Company shall use its reasonable
efforts to locate a successor trustee during which time the Trustee shall act in
accordance with this Agreement. At such time that the Company notifies the
Trustee that a successor trustee has been appointed by the Company and has
agreed to become subject to the terms of this Agreement, the Trustee shall
transfer the management of the Trust Account to the successor trustee, including
but not limited to the transfer of copies of the reports and statements relating
to the Trust Account, whereupon this Agreement shall terminate; provided,
however, that, in the event that the Company does not locate a successor trustee
within ninety days of receipt of the resignation notice from the Trustee, the
Trustee may submit an application to have the Property deposited with any court
in the State of New York or with the United States District Court for the
Southern District of New York and upon such deposit, the Trustee shall be immune
from any liability whatsoever; or

 



6 

 

 

(b)             At such time that the Trustee has completed the liquidation of
the Trust Account in accordance with the provisions of Section 1(i) hereof and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Section 2(b).

 

6.            Miscellaneous.

 

(a)             The Company and the Trustee each acknowledge that the Trustee
will follow the security procedures set forth below with respect to funds
transferred from the Trust Account. The Company and the Trustee will each
restrict access to confidential information relating to such security procedures
to authorized persons. Each party must notify the other party immediately if it
has reason to believe unauthorized persons may have obtained access to such
confidential information, or of any change in its authorized personnel. In
executing funds transfers, the Trustee will rely upon all information supplied
to it by the Company, including account names, account numbers, and all other
identifying information relating to a beneficiary, beneficiary’s bank or
intermediary bank. Except for any liability arising out of the Trustee’s gross
negligence, fraud or willful misconduct, the Trustee shall not be liable for any
loss, liability or expense resulting from any error in the information or
transmission of the funds.

 

(b)             This Agreement shall be governed by and construed and enforced
in accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. This Agreement may be executed in
several original or facsimile counterparts, each one of which shall constitute
an original, and together shall constitute but one instrument.

 

(c)             This Agreement contains the entire agreement and understanding
of the parties hereto with respect to the subject matter hereof. Except for
Sections 1(i), (j), (k), and (l) hereof (which sections may not be modified,
amended or deleted without the affirmative vote of sixty-five percent (65%) or
more of the then issued and outstanding shares of Common Stock and Class B
common stock, par value $0.0001 per share, of the Company voting together as a
single class; provided that no such amendment will affect any Public Stockholder
who has properly elected to redeem his, her or its shares of Common Stock in
connection with a stockholder vote to amend this Agreement that would affect the
substance or timing of the Company’s obligation to redeem 100% of its Common
Stock if the Company does not complete its initial Business Combination within
the time frame specified in the Company’s Charter or with respect to any other
provisions relating to the rights of holders of the Common Stock), this
Agreement or any provision hereof may only be changed, amended or modified
(other than to correct a typographical error) by a writing signed by each of the
parties hereto.

 



7 

 

 



(d)               The parties hereto consent to the jurisdiction and venue of
any state or federal court located in the City of New York, State of New York,
for purposes of resolving any disputes hereunder.

 

(e)               Any notice, consent or request to be given in connection with
any of the terms or provisions of this Agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery, facsimile transmission or by
electronic mail:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

E-mail: fwolf@continentalstock.com

E-mail: cgonzalez@continentalstock.com

 

if to the Company, to:

 

Foley Trasimene Acquisition Corp.
1701 Village Center Circle

Las Vegas, Nevada 89134

Attn:Michael L. Gravelle

E-mail:MGravelle@fnf.com

 

in either case with a copy to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153

Attn:Alexander D. Lynch, Esq.

E-mail:alex.lynch@weil.com

 

and:

 

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue

New York, New York 10010

Attn: Niron Stabinsky

E-mail: niron.stabinsky@credit-suisse.com

 

and:

 

BofA Securities, Inc.





One Bryant Park

New York, NY 10036

Attn: Cary Thompson

E-mail: cary.thompson@bofa.com



 



8 

 

 

with a copy to:

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attn:Derek J. Dostal, Esq.

Deanna L. Kirkpatrick, Esq.

E-mail:derek.dostal@davispolk.com

deanna.kirkpatrick@davispolk.com

 

(f)                No party to this Agreement may assign its rights or delegate
its obligations hereunder without the prior consent of the other person or
entity.

 

(g)               Each of the Trustee and the Company hereby represents that it
has the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against the Trust Account, including by way of set-off, and shall not be
entitled to any funds in the Trust Account under any circumstance.

 

(h)               This Agreement is the joint product of the Company and the
Trustee and each provision hereof has been subject to the mutual consultation,
negotiation and agreement of such parties and shall not be construed for or
against any party hereto.

 

(i)                This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same instrument. Delivery of a signed
counterpart of this Agreement by facsimile or electronic transmission shall
constitute valid and sufficient delivery thereof.

 

(j)                Each of the Company and the Trustee hereby acknowledges and
agrees that the Representatives, on behalf of the several underwriters, are
third party beneficiaries of this Agreement.

 

(k)               Except as specified herein, no party to this Agreement may
assign its rights or delegate its obligations hereunder to any other person or
entity.

 

[Signature Page Follows]

 



9 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  CONTINENTAL STOCK TRANSFER & TRUST
COMPANY, as Trustee         By: /s/ Francis Wolf     Name: Francis Wolf    
Title: Vice President         FOLEY TRASIMENE ACQUISITION CORP.         By: /s/
Michael L. Gravelle     Name: Michael L. Gravelle    

Title: General Counsel and Corporate Secretary

 



 

 

 

SCHEDULE A

 

Fee Item  Time and method of payment  Amount  Initial acceptance fee  Initial
closing of Offering by wire transfer  $3,500.00  Annual fee  First year, initial
closing of Offering by wire transfer; thereafter on the anniversary of the
effective date of the Offering by wire transfer or check  $10,000.00 
Transaction processing fee for
disbursements to Company under
Sections 1(i), (j), and (k)  Billed to Company following disbursement made to
Company under Section 1(i), (j), and (k)  $250.00  Paying Agent services as
required
pursuant to Section 1(i) and 1(k)  Billed to Company upon delivery of service
pursuant to Section 1(i) and 1(k)   Prevailing rates 

 

 



 

 

 

EXHIBIT A

 

[Letterhead of Company]
[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

 

Re: Trust Account Termination Letter

 

Dear Mr. Wolf & Ms. Gonzalez

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Foley Trasimene Acquisition Corp. (the “Company”) and Continental Stock Transfer
& Trust Company (“Trustee”), dated as of [●], 2020 (the “Trust Agreement”), this
is to advise you that the Company has entered into an agreement with [●]
(“Target Business”) to complete a business combination with Target Business (the
“Business Combination”) on or about [●]. The Company shall notify you at least
seventy-two (72) hours in advance of the actual date of the completion of the
Business Combination (the “Completion Date”). Capitalized terms used but not
defined herein shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate the Trust Account investments and to transfer the proceeds
to the above-referenced account at J.P. Morgan Chase Bank, N.A. to the effect
that, on the Completion Date, all of funds held in the Trust Account will be
immediately available for transfer to the account or accounts that the Company
shall direct on the Completion Date. It is acknowledged and agreed that while
the funds are on deposit in the trust account awaiting distribution, the Company
will not earn any interest or dividends.

 

On the Completion Date (i) counsel for the Company shall deliver to you written
notification that the Business Combination has been completed, (ii) the Company
shall deliver to you (a) a certificate by the General Counsel and Corporate
Secretary which verifies the vote of the Company’s stockholders in connection
with the Business Combination and (b) written instructions with respect to the
transfer of the funds held in the Trust Account (“Instruction Letter”) and (iii)
the Representatives shall deliver to you written instructions for delivery of
the Deferred Discount. You are hereby directed and authorized to transfer the
funds held in the Trust Account immediately upon your receipt of the counsel’s
letter and the Instruction Letter, (x) to the Representatives in an amount equal
to the Deferred Discount as directed by the Representatives and (y) the
remainder in accordance with the terms of the Instruction Letter. In the event
that certain deposits held in the Trust Account may not be liquidated by the
Completion Date without penalty, you will notify the Company of the same and the
Company shall direct you as to whether such funds should remain in the Trust
Account and be distributed after the Completion Date to the Company. Upon the
distribution of all the funds in the Trust Account pursuant to the terms hereof,
the Trust Agreement shall be terminated.

 



A-1 

 

 

In the event that the Business Combination is not completed on the Completion
Date described in the notice thereof and the Company has not notified you on or
before the original Completion Date of a new Completion Date, then upon receipt
by the Trustee of written instructions from the Company, the funds held in the
Trust Account shall be reinvested as provided in the Trust Agreement on the
business day immediately following the Completion Date as set forth in the
notice.

 

  Very truly yours,         FOLEY TRASIMENE ACQUISITION CORP.         By:      
Name:     Title:

 

cc:Credit Suisse Securities (USA) LLC
BofA Securities, Inc.

 



A-2 

 

 

EXHIBIT B

 

[Letterhead of Company]
[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

 

Re: Trust Account Termination Letter

 

Dear Mr. Wolf & Ms. Gonzalez

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Foley Trasimene Acquisition Corp. (the “Company”) and Continental Stock Transfer
& Trust Company (the “Trustee”), dated as of [●], 2020 (the “Trust Agreement”),
this is to advise you that the Company has been unable to effect a business
combination within the time frame specified in the Company’s second amended and
restated certificate of incorporation, as described in the Company’s prospectus
relating to its initial public offering of securities. Capitalized terms used
but not defined herein shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments, and to transfer the total proceeds to
the trust operating account at J.P. Morgan Chase Bank, N.A. to await
distribution to the Public Stockholders. The Company has selected       as the
effective date for the purpose of determining when the Public Stockholders will
be entitled to receive their share of the liquidation proceeds. It is
acknowledged that no interest will be earned by the Company on the liquidation
proceeds while on deposit in the trust operating account. You agree to be the
Paying Agent of record and, in your separate capacity as Paying Agent, agree to
distribute said funds directly to the Company’s Public Stockholders in
accordance with the terms of the Trust Agreement and the second amended and
restated certificate of incorporation of the Company. Upon the distribution of
all the funds in the trust account, your obligations under the Trust Agreement
shall be terminated.

 

  Very truly yours,       FOLEY TRASIMENE ACQUISITION CORP.         By:      
Name:     Title:

 

cc:Credit Suisse Securities (USA) LLC
BofA Securities, Inc.

 



B-1 

 

 

EXHIBIT C

 

[Letterhead of Company]
[insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

 

Re: Trust Account - Tax Payment Withdrawal Instruction

 

Dear Mr. Wolf & Ms. Gonzalez

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Foley Trasimene Acquisition Corp. (the “Company”) and Continental Stock Transfer
& Trust Company, dated as of [●], 2020 (the “Trust Agreement”), the Company
hereby requests that you deliver to the Company $[●] of the interest income
earned on the Property as of the date hereof.

 

The Company needs such funds to pay its tax obligations. In accordance with the
terms of the Trust Agreement, you are hereby directed and authorized to transfer
(via wire transfer) such funds promptly upon your receipt of this letter to the
Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  Very truly yours,       FOLEY TRASIMENE ACQUISITION CORP.         By:      
Name:     Title:

 

cc:Credit Suisse Securities (USA) LLC
BofA Securities, Inc.

 



C-1 

 

 

EXHIBIT D

 

[Letterhead of Company]
[Insert date]

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

 

Re: Trust Account - Extension Notification/Redemption Withdrawal Instruction
Letter

 

Dear Mr. Wolf & Ms. Gonzalez

 

Reference is made to the Investment Management Trust Agreement between Foley
Trasimene Acquisition Corp. (the “Company”) and Continental Stock Transfer &
Trust Company, dated as of [●], 2020 (the “Trust Agreement”). Capitalized words
used herein and not otherwise defined shall have the meanings ascribed to them
in the Trust Agreement.

 

Pursuant to Section 1(k) of the Trust Agreement, this is to advise you that the
Company has sought an Amendment. Accordingly, in accordance with the terms of
the Trust Agreement, we hereby authorize you to liquidate a sufficient portion
of the Trust Account and to transfer $[●] of the proceeds of the Trust Account
to the trust operating account at J.P. Morgan Chase Bank, N.A. for distribution
to the stockholders that have requested conversion of their shares in connection
with such Amendment.

 

  Very truly yours,       FOLEY TRASIMENE ACQUISITION CORP.         By:      
Name:     Title:

 

cc:Credit Suisse Securities (USA) LLC
BofA Securities, Inc.

 



D-1 

 

